Citation Nr: 1614103	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the Veteran's claim for entitlement to vocational rehabilitation and education (VR&E) services.  

Initially, the Veteran requested to appear for a Board hearing to present testimony in support of his claim.  See September 2009 VA Form 9.  However, the Veteran subsequently withdrew that hearing request.  See October 2014 correspondence.  

The Veteran submitted additional statements in support of his claim following the RO's issuance of the last supplemental statement of the case; however, he waived initial AOJ review of this evidence, and therefore the Board may proceed without prejudice.  See February 2016 correspondence.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

According to Veteran's statements of record, he was under the impression that his educational expenses, which were incurred as a result of pursuing a Master's degree, would be reimbursed pursuant to the VR&E program.  The Veteran reported that he was told by a VR&E counselor that he had several months remaining to use his GI Bill educational assistance to obtain his Master's degree.  Based on this information, the Veteran reportedly took out a loan to pay for his tuition, expecting to have this loan, or at least a portion of it, repaid by VA pursuant to either GI Bill benefits or VR&E.  The issue certified on appeal to the Board in this case is whether the Veteran is entitled to VR&E benefits, and the Board does not currently have jurisdiction to address the issue of whether the Veteran is entitled to educational assistance under Chapter 30 of Title 38, United States Code; however, this issue has been raised by the record as noted above.  Because the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has service connected disabilities rated 90 percent combined; he has a vocational impairment, but has overcome the impairment to obtain and/or maintain suitable employment and is not shown to have an employment handicap.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation benefits pursuant to Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3102 (West 2014); 38 C.F.R. §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.50, 21.51 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

With regard to the Veteran's claim for vocational rehabilitation services, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, and do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Under 38 C.F.R. § 21.420(a), "VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  The Veteran was sent a copy of the decision denying his claim, and a statement of the case showing the evidence considered and the reasons why the claim remained denied.  The RO has obtained relevant VA records and information regarding the Veteran's employment status.  Accordingly, that Board finds that the Veteran has been informed in writing of findings affecting his receipt of vocational rehabilitation benefits and services.

Factual Background and Analysis

The provisions of Chapter 31, Title 38, United States Code, are intended to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  Generally, a Veteran is entitled to a program of vocational rehabilitation if he has a service-connected disability that is rated 20 percent disabling or more, and is determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40. 

An employment handicap is defined as an impairment of the Veteran's ability to prepare for, obtain, or retain employment consistent with her abilities, aptitudes, and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined as a restriction on employability caused by the Veteran's service and non-service-connected disabilities, deficiencies in education and training, negative attitude towards the disabled, and other pertinent factors.  38 C.F.R. § 21.51. 

An "employment handicap" will be found to exist when the individual has a vocational impairment, the individual has not overcome the effects of the impairment of employability through employment in an occupation consistent with his or her abilities, aptitudes, and interests, and service-connected disabilities have contributed in substantial part to the overall vocational impairment.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51. 

Here, the Veteran's service connected disabilities consist of hearing loss, rated as 70 percent disabling; posttraumatic stress disorder (PTSD) rated as 70 percent disabling, and tinnitus, rated as 10 percent disabling.  The combined evaluation is 90 percent.  The Veteran therefore meets the threshold requirements for entitlement to a program of vocational rehabilitation.  However, in order to meet the requirements for entitlement to a program of vocational rehabilitation he must also be determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The Veteran does not meet this second requirement because he has overcome the effects of impairment of employability, and therefore does not have an "employment handicap" for VA vocational rehabilitation purposes. 

In his Rehabilitation Needs Inventory (RNI), VA Form 28-1902w, dated January 2009, the Veteran stated that he was experiencing difficulties due to his hearing loss disability.  The report reflects that he was a police officer until December 1995, and left this job because his hearing loss rendered him unable to hear radio calls.  He then became an investigator for the state in December 1995, and the RNI reflects that he worked in that full-time job until December 2008 with no additional work listed.  Also of record is a January 2009 letter from the Department of Licensing in the state of Washington which indicates that due to budget constraints, some job cuts and/or pay cuts were to be expected.  

In March 2009, the Veteran underwent an initial vocational evaluation to obtain a social, educational, and employment history, and to identify vocational strengths and limitations for the VR&E counselor to consider in determining entitlement and feasibility for developing a vocational rehabilitation program.  The Veteran was advised during the evaluation procedure that the goal of the VR&E program was to find suitable employment.  

However, the RO ultimately determined that the Veteran already had suitable employment.  The record, including other correspondence from the Veteran, reveals that he continued his employment as a fraud and complaint investigator with the department of licensing in the state of Washington despite the threat of job cuts.  

According to an August 2009 Counseling Narrative Report, the Veteran requested VR&E to assist and pay to finish his educational goal of completing a Master's degree.  The Veteran sought promotional opportunities and to advance himself in other potential career opportunities.  The report further reflects that the Veteran continued work with the State of Washington, Department of Licensing, Fraud and Complaint Investigations Unit.  This employment was full time, stable, and permanent.  

While the Veteran's work history reflects that his service-connected hearing loss placed barriers to his employment as a police officer, the record shows that he has maintained work as an investigator since 1995 without any significant barriers to that employment.  The VR&E counselor concluded that the Veteran did not meet the requirements for entitlement to VR&E because he had a job without job retention issues and was able to maintain full time steady employment for many years.  

The Veteran maintains that he was very concerned that his position as a fraud investigator would be eliminated; or, in the alternative, that his hearing loss would worsen to the point that he would be unable to maintain work in that position.  

In a September 2009 email, the Veteran reported that his VR&E counselor advised him that he did not qualify for vocational rehabilitation; however, the Veteran also maintains that the VR&E counselor told him that he did qualify for educational assistance because he had 8 months remaining of his educational benefits; and, that he should use it before August 2009 when new GI bill regulations were to go into effect.  It was based on this information that the Veteran completed the required testing and attended classes to obtain his Master's degree prior to August 2009.  

The Veteran reports that he had to take out a loan to pay for the tuition and believes he is entitled to reimbursement for these expenses.  

In summary, the crux of the Veteran's argument appears to be that he is entitled to education benefits because he relied on the advice of the VR&E counselor who reportedly told him to take the classes necessary to obtain his master's degree prior to August 2009.  Thus, the Veteran took out a loan to pay for the tuition, and would like to use his GI Bill benefits to repay the loan.  

Accordingly, it is therefore undisputed that the Veteran does not meet the requirements for vocational rehabilitation because his service-connected disabilities to not interfere with his current employment.  While some limitation in employment would be expected due to the Veteran's hearing loss, the Veteran has failed to show that he is unable to maintain suitable employment.  

The purpose of vocational rehabilitation services is to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  The purpose such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  As the Veteran's service-connected disabilities are not shown to have impaired his ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes and interests, the benefits afforded under Chapter 31 are not available on the facts of this case.

In sum, the Board finds that the statutory requirements for entitlement to Chapter 31 benefits have not been met because the claimant is not in need of rehabilitation.  

As noted above, the Veteran's argument stems for a debt of over $12,000 that he acquired because he took out a loan to pay for tuition which he assumed would be paid for with GI Bill educational assistance.  As indicated in the Introduction section above, this matter has not been adjudicated by the AOJ, and as such, the Board does not have jurisdiction to address it at this time.  

The Board is mindful of the Veteran's assertions that his due process was violated because he was reportedly misinformed of his benefits, or lack thereof.  In essence, the Veteran appears to be raising an argument couched in equity.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  The Veteran is not entitled to vocational rehabilitation under Chapter 31.


ORDER

Entitlement to vocational rehabilitation and employment benefits under the provisions of Chapter 31, Title 38, of the United States Code is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


